 Case 2:19-cv-10248-JMV-JBC Document 7 Filed 07/15/19 Page 1 of 2 PageID: 80



THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By:       John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 285-3239
Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                     Case No. 2:19-cv-10248-JMV-JBC
                       Plaintiff,
                                                            NOTICE OF VOLUNTARY
        v.                                                DISMISSAL WITH PREJUDICE

 JOHN DOE, subscriber assigned IP address
 173.54.58.54,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

assigned IP address 173.54.58.54 are voluntarily dismissed with prejudice.


DATED: July 12, 2019                         Respectfully submitted,

                                             THE ATKIN FIRM, LLC

                                             Attorneys for Plaintiff,
                                             Strike 3 Holdings, LLC

                                             /s/ John C. Atkin, Esq.
                                             John C. Atkin, Esq.




                                                 1
 Case 2:19-cv-10248-JMV-JBC Document 7 Filed 07/15/19 Page 2 of 2 PageID: 81



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                    By:     /s/ John C. Atkin
                                                           John C. Atkin, Esq.




                      7/15/19




                                               2
